Appeal from an order of the County Court of Saratoga County (Scarano, J.), rendered January 31, 2011, which classified defendant as a risk level one sex offender pursuant to the Sex Offender Registration Act.
In 2010, defendant was convicted in federal court of possession of child pornography and was sentenced to 10 years of federal probation. As the result of this conviction, he was required to register as a sex offender under the Sex Offender Registration Act (see Correction Law art 6-C). A risk assessment hearing was subsequently conducted and, at the conclusion of the hearing, County Court classified defendant as a risk level one sex offender. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se *1298submission, we agree. Defendant received the minimum risk level classification and no further downward modification is possible. Therefore, the order is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the order is affirmed, and application to be relieved of assignment granted.